DETAILED ACTION
This office action is response to communications for Application No. 16/123,387 filed on 01/12/2022.
Claims 1-3, 8, and 13-14 has been amended. 
Accordingly, Claims 1-3, 8, and 13-14 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112
	The applicant’s arguments with respect to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

35 U.S.C. 103
	The applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Allowable Subject Matter
	Claims 1-3, 8, and 13-14 are allowed. 

	The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the limitations in combination with the remaining elements and features of the independent claims. 
	Regarding Claim 1, the cited prior arts of record fails to disclose the limitations, 
	estimating a second vector x as a resist model by solving a minimization problem of a cost function F=|b-Ax|^2 based on a matrix A and a first vector b; and 
	displaying the resist model, wherein;
	 the matrix A is an optical image intensity distribution matrix of M rows and N columns based on the optical image intensity distribution calculated for each of the M attention points, 
	the first vector b is a resist image vector having M elements and based on the calculated development threshold, 
	the second vector x is an integral kernel vector having N elements and configured to convert the optical image intensity distribution into the resist image vector, and 
	the resist model is a chemical reaction model of the resist subjected to optical imaging with the optical image intensity.  

Arts Relied Upon:
	Rosenbluth (U.S. Patent Publication No. 2017/0147733 A1) discloses minimization cost functions [0422] but fails to disclose the cost function with respect to the equation and variables as claimed. 
	Yenikaya et al. (U.S. Patent 7,849,423 B1) discloses minimizing model parameters but fails to disclose any cost functions with respect to a lithography model.

Closest Prior Art:
	The following arts of record discloses minimization cost functions with respect to lithography modeling but also fails to disclose the cost function with respect to the equation and variables as claimed:
	Li et al. (U.S. Patent Publication No. 2018/0341173 A1): Optimization/Cost functions in [0057].
	Ye et al (U.S. Patent Publication No.  2014/0317580 A1): Minimizing/Maximining cost functions [0099].
	Hsu et al (U.S. Patent No.  9,588,438 B2): Minimization/Cost Functions [0057].
	Socha et al. (U.S. Patent Publication No.  2018/0364591 A1): Minimization/Cost Function [0085].
	Zhou (U.S. Patent Publication No. 2011/0222739 A1): Minimization/Cost functions [0046].
	Pan et al. (Non-Patented Literature, “Design for manufacturing meets advanced process control: A survey”): Minimization/Cost functions, Equation (6). 

	Independent Claims 13 and 14 recite similar limitations and subject matter and are allowed for similar reasons.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-3, 8, and 13-14 are allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-1512. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/P.T.P./Examiner, Art Unit 2146           
03/14/2022                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146